Citation Nr: 1221001	
Decision Date: 06/15/12    Archive Date: 06/22/12

DOCKET NO.  09-42 145A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for a psychiatric disorder to include posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel


INTRODUCTION


The Veteran, who is the appellant, served on active duty from October 1968 to April 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in September 2008 of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

In September 2011, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record.

The issue of service connection for a back injury has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran has filed a claim for posttraumatic stress disorder (PTSD) for an incident that occurred in December 1968 when the Veteran fell from a pole during a training exercise.  

As the record contains diagnoses of psychiatric disorders other than posttraumatic stress disorder, the Board has restyled the claim as shown on the title page of this decision.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (holding that the claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness; he filed a claim for the affliction that his mental condition, whatever it is, causes him).

The service treatment records document the fall from the pole in December 1968 and treatment included sutures to his right leg.  The records contain only outpatient records but the Veteran testified he was hospitalized after he fell.  The Board has determined that the RO should attempt locate documentation of any in-patient hospitalization relating to Veteran at either of the two locations mentioned in the records.

The Veteran has also applied for benefits from the Social Security Administration.   but these records have not been associated with the file.  Neither a decision regarding this award nor any of the medical records used in the decision are associated with the claims file.  The Board finds that there is a reasonable possibility that records held by the Social Security Administration (SSA) could help the Veteran substantiate his claim.  See Golz v. Shinseki, 590 F.3d 1317, 1323   (Fed. Cir. 2010).  Hence, on remand, efforts to obtain the SSA records must be made until the records are either obtained or it is determined that the records do not exist or that continuing efforts would be futile.  38 U.S.C.A. § 5103A.

Accordingly, the case is REMANDED for the following action:


1.  Request from the base hospital at Sheppard Air Force Base, Kincheloe Air Force Base, Michigan, the National Personnel Records Center, and any other appropriate source to include the National Archives and Records Administration, and the applicable service department all in- patient records of the Veteran while he was stationed at Sheppard Air Force Base and Kincheloe Air Force Base in December 1968.

All efforts must be documented and associated with the file.  Any negative replies must be in writing and the Veteran notified in accordance with 38 C.F.R. § 3.159.

2.  Request from the Social Security Administration any administrative decisions and all medical records used in adjudicating the Veteran's award of disability benefits, specifically those records regarding a psychiatric disability.  All efforts must be documented and associated with the file.  Any negative replies must be in writing and the Veteran notified in accordance with 38 C.F.R. § 3.159.

3.  After the foregoing record development is completed, afford the Veteran a VA psychiatric examination to ascertain the nature and etiology of any current psychiatric disability, to specifically include PTSD and depression.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  The examiner is asked to determine:

a).  Whether it is at least as likely as not (50 percent probability)  the Veteran has any current psychiatric disability, and, if so, 

b). Whether it is at least as likely as not (50 percent probability) that any psychiatric disability diagnosed had its onset during service or is causally and etiologically related to service, including as a result of a fall off a pole in service in December 1968, considering the evidence, accepted medical principles pertaining to the history, manifestation, clinical course, and the character of the disability found. 

c).  If the diagnosis is PTSD, the examiner should determine is it at least as likely as not (50 percent probability) that PTSD is related to reported in-service stressor of a fall off a pole during a training exercise in December 1968. 

The examiner is also asked to consider a lay person is competent in describing symptoms at the time which supports a later diagnosis by a medical professional.  Lay evidence concerning both occurrence and continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.

4.  After the development requested has been completed, adjudicate the claim of service connection for a psychiatric disorder.  If the benefit sought is denied, furnished the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
D. C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



